1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                    )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                             FOR RULING ON MOTION FOR PRELIMINARY
                                                       )   INJUNCTION
14                                                     )
     CLARK, et.al.,
                                                       )   [ECF No. 45]
15                  Defendants.                        )
                                                       )
16                                                     )
                                                       )
17                                                     )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On September 6, 2019, Plaintiff filed a request for ruling on his motion for preliminary
21   injunction filed on August 16, 2019.
22          Plaintiff is advised that on August 22, 2019, the undersigned issued Findings and
23   Recommendations recommending to denial Plaintiff’s motion a preliminary injunction. (ECF No. 39.)
24   The Findings and Recommendations were served on Plaintiff and contained notice that any objections
25   were to be filed within fourteen days. To date, Plaintiff has not filed objections. Instead, Plaintiff
26   filed the instant request for a ruling on his motion. Plaintiff is advised that since the deadline to file
27   objections has passed, the Findings and Recommendations will be taken under review by the assigned
28   District Judge pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b)(2).
                                                           1
1    Plaintiff is further advised that the Court reviews and issues rulings on motions in the order in which

2    they are filed and strives to avoid delays whenever possible. However, there are hundreds of prisoner

3    civil rights cases presently pending before the Court, and delays are inevitable despite the Court’s best

4    efforts. Therefore, Plaintiff’s request for an expedited ruling on his motion for a preliminary

5    injunction is denied.

6
7    IT IS SO ORDERED.

8    Dated:    September 10, 2019
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
